Appeal by the defendant from a judgment of the Supreme Court, Queens County (Pitaro, J.), rendered November 1, 1995, convicting him of attempted criminal possession of a weapon in the third degree, upon his plea of guilty, and imposing sentence.
*437Ordered that the judgment is affirmed.
There is no merit to the defendant’s contention that his plea of guilty should be vacated because the factual allocution was insufficient. Where, as here, the defendant pleads guilty to a lesser crime than the one charged in the indictment, a factual basis for the plea is unnecessary provided the allocution establishes that the defendant understood the charges against him (see, People v Moore, 71 NY2d 1002; People v Pelchat, 62 NY2d 97; People v Clairborne, 29 NY2d 950). Here the record indicates that the defendant understood the charges against him and that he entered his plea knowingly and voluntarily. Mangano, P. J., Ritter, Sullivan, Altman and McGinity, JJ., concur.